Case 2:19-cv-00033-MJJ-PJH Document 1 Filed 01/10/19 Page 1 of 5 PageID #: 1



                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

VERONICA LAFANETTE       *   CIVIL ACTION NO.___________
                         *
     Plaintiff           *
                         *
VERSUS                   *
                         *
IMMACULATE CONCEPTION    *   JUDGE _________________
CATHEDRAL SCHOOL BOARD   *
AND CHRISTI JARREAU      *
                         *   MAGISTRATE JUDGE _____________
     Defendant           *
                         *
 ***************************************************

                                  NOTICE OF REMOVAL

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
       THE WESTERN DISTRICT OF LOUISIANA, LAKE CHARLES DIVISION

       Petitioners, The Congregation of the Immaculate Conception Roman Catholic

Church of the Parish of Calcasieu (improperly designated as “Immaculate Conception

Cathedral School Board” in Plaintiff’s Petition for Damages; hereinafter sometimes referred to as

“Immaculate Conception”) and Christi Jarreau (improperly designated as “Jareau” in Plaintiff’s

Petition for Damages; hereinafter sometimes referred to as “Jarreau”), through undersigned

counsel, with full reservation of any and all defenses and rights to plead and except further

herein, respectfully files this Notice of Removal and hereby removes to this Court the State

Court action described below. Removal is warranted under 28 U.S.C. §1441 because this is a

matter involving federal questions over which this Court has original jurisdiction under 28

U.S.C. §1331.

       1.       On or about December 3, 2018, Plaintiff, Veronica Lafanette (“Lafanette”),

commenced this civil action against Immaculate Conception and Jarreau by filing a Petition for

                                               1
Case 2:19-cv-00033-MJJ-PJH Document 1 Filed 01/10/19 Page 2 of 5 PageID #: 2



Damages in the 14th Judicial District Court, Parish of Calcasieu, State of Louisiana, styled

“Veronica Lafanette vs. Immaculate Conception Cathedral School Board and Christi Jareau”,

bearing docket No. 2018-5088 (hereinafter sometimes referred to as the “action”). This matter

involves claims of race and disability discrimination arising out of Lafanette’s contract of

employment with Immaculate Conception.

       2.     As more fully set forth below, this case is properly removed to this Court pursuant

to 28 U.S.C. §§1331, 1441 and 1446 because Immaculate Conception and Jarreau have (1)

satisfied the procedural requirements for removal, and (2) this Court has subject matter

jurisdiction over this action pursuant to 28 U.S.C. §1331 and 1441.

I.     IMMACULATE CONCEPTION AND JARREAU HAVE SATISFIED THE
       PROCEDURAL REQUIREMENTS FOR REMOVAL.

       3.     According to the record of the action, Immaculate Conception and Jarreau were

both served with Plaintiff’s Petition for Damages on December 17, 2018.           A copy of all

pleadings and related filings are attached collectively as “Exhibit A”. Accordingly, this Notice

of Removal is timely filed pursuant to 28 U.S.C. §1446(b). See also, Murphy Brothers, Inc. v.

Michetti Pipe Stringing Co., Inc., 526 U.S. 344, 119 S.Ct. 1332, 143 L.Ed. 2d 448 (1999).

       4.     The 14th Judicial District Court, Parish of Calcasieu State of Louisiana, is located

within the Western District of Louisiana, Lake Charles Division. Therefore, venue is proper

pursuant to 28 U.S.C. §98(c) because it is the “district and division embracing the place where

such action is pending.” See 28 U.S.C. §1441(a).

       5.     No previous application has been made for the relief requested herein.

       6.     No further proceedings have been filed in the State Court action.

       7.     Pursuant to 28 U.S.C. §1446(a), a copy of all pleadings and related filings

provided to Immaculate Conception and Jarreau, which papers include the Petition for Damages,



                                                2
Case 2:19-cv-00033-MJJ-PJH Document 1 Filed 01/10/19 Page 3 of 5 PageID #: 3



are attached. Pursuant to 28 U.S.C. §1446(d), a copy of the Notice of Removal is being served

upon counsel of record for Plaintiff, and a copy is being filed with the Clerk of Court of the 14th

Judicial District Court, Parish of Calcasieu, State of Louisiana.

II.    REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
       JURISDICTION PURSUANT TO 28 U.S.C §§1331 AND 1441.

       8.      The action is a civil action over which this Court has original jurisdiction under

28 U.S.C. §1331 and is one which may be removed to this Court under 28 U.S.C. §1441. The

action raises questions based upon federal law.

       9.      Lafanette alleges in her Petition for Damages that she is a member of a protected

class based upon her race (African-American) and disability (diagnosed with lupus). She further

alleges that Jarreau was aware of her membership in these protected classes, that Jarreau

discriminated against her based upon her race and disability, and that Immaculate Conception is

vicariously liable for the actions of Jarreau.

       10.     Removal is appropriate under 28 U.S.C. §§1331 and 1441(a) and (c). Although

not specifically alleged, Lafanette’s claims are clearly based upon her belief that Immaculate

Conception and Jarreau have violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000,

et seq., and the Americans with Disabilities Act, 42 U.S.C. §12101, et seq. As these are federal

laws, federal question (and original) jurisdiction arises. 28 U.S.C. §1331. To the extent she

asserts claims under both federal and Louisiana law, this Court may exercise supplemental

jurisdiction over those state law claims pursuant to 28 U.S.C. §1441(c).

III.   CONCLUSION

       11.     Under the applicable provisions of 28 U.S.C. §§1331 and 1441 and other

applicable statutes, all of which Immaculate Conception and Jarreau have complied with, this




                                                  3
Case 2:19-cv-00033-MJJ-PJH Document 1 Filed 01/10/19 Page 4 of 5 PageID #: 4



cause of action is removable to the Lake Charles Division of the United States District Court for

the Western District of Louisiana.

       12.     Defendants reserve the right to supplement or amend this Notice of Removal.

       13.     Defendants hereby reserve any and all rights to assert defenses to Plaintiff’s

Petition, including, but not limited to, insufficiency of service of process, lack of personal

jurisdiction, improper venue, lack of procedural capacity, prematurity improper cumulation of

actions, no right of action, lack of standing, prescription, preemption, res judicata, collateral

estoppel, no cause of action, and failure of Plaintiff’s claims to fall within the scope of claims

made and required to be made through administrative procedures.

       14.     Defendants reserve all defenses and exceptions, and the filing of this Notice of

Removal is subject to, and without waiver, of any and all defenses.

        WHEREFORE, premises considered, The Congregation of the Immaculate Conception

Roman Catholic Church of the Parish of Calcasieu and Christi Jarreau, respectfully request that

this action proceed in this Court as an action properly removed to it.

Dated: January 10, 2019.

                                                      Respectfully submitted,

                                                      STOCKWELL, SIEVERT, VICCELLIO,
                                                        CLEMENTS & SHADDOCK, L.L.P.

                                                     BY:     s/DAVID L. MORGAN
                                                             DAVID L. MORGAN
                                                             La. Bar Roll No. 27015
                                                             ROSS M. RALEY
                                                             La. Bar Roll No. 33323
                                                             One Lakeside Plaza, 4th Floor
                                                             Chase Building
                                                             P.O. Box 2900
                                                             Lake Charles, LA 70602
                                                      Attorneys for The Congregation of the
                                                      Immaculate Conception Roman Catholic



                                                 4
Case 2:19-cv-00033-MJJ-PJH Document 1 Filed 01/10/19 Page 5 of 5 PageID #: 5



                                                   Church of the Parish of Calcasieu and
                                                   Christi Jarreau

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY THAT A COPY OF THE ABOVE AND FOREGOING Notice of
Removal was filed electronically with the Clerk of Court using the CM/ECF system. I also
certify a copy of the foregoing was placed in the United States mail, postage prepaid, this 10th
day of January, 2019, to:

       JANET MADISON
       TODD S. CLEMONS
       1740 Ryan Street
       Lake Charles, LA 70601
       (337) 477-4580 (facsimile)

       Attorneys for Plaintiff, VERONICA LAFANETTE


                                                 s/David L. Morgan
                                            DAVID L. MORGAN
                                            ROSS M. RALEY




                                               5
